In an action to recover damages for personal injury sustained by plaintiff when an excavation in which he was working caved in, allegedly due to the absence of shoring and bracing, the plaintiff appeals from an order of the Supreme Court, Nassau County, dated April 17, 1963, which denied his motion to strike out defendant’s answer and for summary judgment. Order affirmed, with $10 costs and disbursements. In our opinion, the record presents triable issues of fact which preclude the granting of summary judgment. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.